STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
                                                                                 October 26, 2016

EDDIE JINNIS,                                                                 RORY L. PERRY II, CLERK

                                                                            SUPREME COURT OF APPEALS

Claimant Below, Petitioner                                                      OF WEST VIRGINIA



vs.)   No. 15-1126	 (BOR Appeal No. 2050423)
                   (Claim No. 2013013411)

SUMMIT ENVIRONMENTAL SERVICES, LLC,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Eddie Jinnis, by Patrick Maroney, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Summit Environmental Services, LLC,
by Alyssa Sloan, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated October 26, 2015, in
which the Board affirmed an April 3, 2015, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s April 4, 2014,
decision denying a request to add left hip derangement as a compensable component of Mr.
Jinnis’s claim for workers’ compensation benefits.1 The Court has carefully reviewed the
records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.


1
  The claims administrator’s decision also stated that a request from Mr. Jinnis’s treating
physician to add internal derangement of the left knee as a compensable diagnosis is moot. The
record clearly demonstrates that Mr. Jinnis did not appeal the portion of the claims
administrator’s decision finding that the request to add left knee derangement as a compensable
diagnosis is moot to the Office of Judges.
                                                1
        On August 6, 2012, Mr. Jinnis injured himself while attempting to escape a furnace fire.
He initially sought treatment in the emergency department of Norton Community Hospital where
he was diagnosed with second degree burns, a right wrist sprain, and a left knee injury. His claim
for workers’ compensation benefits was initially held compensable for overexertion/sudden
strenuous movement, second degree burns of the wrist, an unspecified lower leg injury, and an
unspecified sprain of the wrist.

        Mr. Jinnis sought follow-up care with Jiab Suleiman, D.O., who initially noted that Mr.
Jinnis complained of left knee pain. During an office visit that occurred on November 5, 2012,
Dr. Suleiman opined that Mr. Jinnis has fully healed and is not experiencing any further
problems. However, approximately one year later, Dr. Suleiman noted that Mr. Jinnis began
complaining of left knee and left hip pain. On December 2, 2013, Dr. Suleiman completed a
diagnosis update request in which he requested that derangement of the left knee and
derangement of the left hip be added as compensable diagnoses.

        On February 17, 2014, Rebecca Thaxton, M.D., performed a records review and opined
that the diagnoses of left hip derangement and left knee derangement should not be added as
compensable components of the claim. Dr. Thaxton noted that prior to Dr. Suleiman’s diagnosis
update request, he opined in a treatment note that Mr. Jinnis had fully healed with respect to the
August 6, 2012, injury. She further noted that diagnostic imaging failed to reveal any internal
derangement in the left knee, and also noted that Dr. Suleiman has not related Mr. Jinnis’s
complaints of left hip pain to the August 6, 2012, injury. On February 24, 2014, the claims
administrator denied Dr. Suleiman’s request to add left hip derangement and left knee
derangement as compensable diagnoses. The claims administrator issued a corrected decision on
April 4, 2014, indicating that the request to add internal derangement of the left hip as a
compensable diagnosis is denied. The decision also stated that because the left knee is already a
compensable body part, the request to add internal derangement of the left knee as a
compensable diagnosis is moot.2 Finally, in an addendum report dated September 16, 2014,
following an independent medical evaluation performed on July 24, 2014, William Gonte, M.D.,
opined that the diagnosis of left hip derangement is not related to the August 6, 2012, injury.

       In its Order affirming the April 4, 2014, claims administrator’s decision, the Office of
Judges held that Mr. Jinnis did not sustain a compensable left hip injury on August 6, 2012. The
Board of Review affirmed the reasoning and conclusions of the Office of Judges in its decision
dated October 26, 2015.

       The Office of Judges noted that Dr. Gonte opined that the diagnosis of left hip
derangement is unrelated to the August 6, 2012, injury. Additionally, Dr. Thaxton arrived at the
same conclusion. Moreover, Dr. Suleiman’s diagnosis update request and treatment notes do not
link Mr. Jinnis’s left hip pain to the compensable injury. Finally, the Office of Judges concluded
that Mr. Jinnis failed to submit any medical evidence supporting a causal connection between his

2
 As was previously noted, the record clearly demonstrates that Mr. Jinnis did not appeal the
portion of the claims administrator’s decision finding that the request to add left knee
derangement as a compensable diagnosis is moot to the Office of Judges.
                                                2
hip pain and the August 6, 2012, injury. We agree with the reasoning and conclusions of the
Office of Judges, as affirmed by the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: October 26, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3